ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on July 18, 2019, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-17 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application as follow. 
Barber, US 10532823 B1, discloses a system that may include a non-avionics computing device, a data network switch, and a plurality of avionics computing devices (see column 1 line 67 through column 2 lines 1-2), wherein the non-avionics computing device may be configured to receive (e.g., receive via a secure wireless connection) a stream of data from an avionics computing device (e.g., a secure server router computing device) (see column 5 lines 4-9).
Also, in other reference, Ehlinger et al., US 10511515 B1, discloses wherein a non-avionics computing device may be configured to send and/or receive data (e.g., messages) with one or more avionics computing devices (e.g., 112-1, 112-2, 112-3, 112-4, 112-5, 112-6, 112-7, 112-8, 112-9). For example, the non-avionics computing device 140 may be configured to receive filtered avionics data via a wireless connection (e.g., a secure wireless connection) from one of the avionics computing devices (e.g., the secure server router computing device 112-8) (see column 16 lines 63-67 through column 17 lines 1-4 and fig. 4).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claim 1, particularly, receiving a request, aimed at receiving avionic data from one or more avionic systems situated at a reference point in the aircraft, from a non-avionic client device; determining a connection parameter between the non-avionic client device and the reference point; adjusting the sending of data in response to said request depending on the determined connection parameter.
Claims 2-17 are also believed to be allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., managing aircraft communication data.
US 20200396602 A1	US 8331926 B2		US 20100075614 A1
US 20070027589 A1	US 20050026609 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
May 13, 2022